 


113 HR 2912 IH: Afghanistan Suspension and Debarment Reform Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2912 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Mr. Chaffetz (for himself, Mr. Coffman, Mr. Tierney, and Ms. Speier) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide authority for the Special Inspector General for Afghanistan Reconstruction to suspend and debar contractors under certain circumstances. 
 
 
1.Short titleThis Act may be cited as the Afghanistan Suspension and Debarment Reform Act. 
2.Suspension and debarment authority for Special Inspector General for Afghanistan Reconstruction under certain circumstances 
(a)Suspension and debarment processSection 1229(g) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 5 U.S.C. App.) is amended by adding at the end the following new paragraph: 
 
(3)Suspension and debarment 
(A)Referral of case to lead agencyIn carrying out the duties, responsibilities, and authorities set forth under this section, the Inspector General (or the Inspector General’s designee) may refer a potential suspension or debarment case described in subparagraph (B) to the lead agency for that suspension or debarment. If such a referral is made, the Inspector General shall notify the Interagency Committee on Debarment and Suspension and the congressional committees described in subparagraph (G) of the referral. If the Inspector General is unable to determine which agency is the lead agency for purposes of a referral under this subparagraph, the Inspector General shall request the Interagency Committee to resolve the issue of which agency is the lead agency, in accordance with section 873 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 31 U.S.C. 6101 note). 
(B)Covered cases 
(i)A potential suspension or debarment case described in this subparagraph is a case involving a person that is an Afghan national or foreign national or foreign company operating in Afghanistan that has received in the past, is receiving, or may receive in the future, funds from any— 
(I)covered prime contract; or 
(II)covered subcontract.  
(ii)In this subparagraph: 
(I)The term covered prime contract means a prime contract that is a contract described in subsection (i)(2). 
(II)The term covered subcontract means a subcontract that is a contract described in subsection (i)(2) under a covered prime contract.  
(C)Acceptance or declination of caseNot later than 30 days after the date of referral of a suspension or debarment case under subparagraph (A), the lead agency shall— 
(i)accept or decline the case; and 
(ii)submit to the Inspector General and the Interagency Committee a written notification and rationale for accepting or declining the case. 
(D)Determination by Interagency Committee if lead agency declines caseIf the lead agency declines to accept a suspension or debarment case referred under subparagraph (A) or fails to respond to the referral, the Interagency Committee shall make a determination, not later than 45 days after the date of the referral of the case under subparagraph (A), regarding whether the Inspector General shall act as lead agency in the case. The Interagency Committee shall submit to the congressional committees described in subparagraph (G) a written notification of the determination.  
(E)Determination by lead agency if lead agency accepts caseIf the lead agency accepts a suspension or debarment case referred under subparagraph (A), the agency shall make a determination, not later than 60 days after the date of the referral of the case under subparagraph (A), to either suspend or debar the person that is the subject of the case or decline to suspend or debar the person. If the lead agency declines to suspend or debar the person, the lead agency shall, not later than 15 days after the determination, submit to the congressional committees described in subparagraph (G) a written notification and rationale for the determination to decline to suspend or debar the person. 
(F)Suspension and debarment authority of Inspector General 
(i)In generalIf the Interagency Committee determines under subparagraph (D) that the Inspector General may act as lead agency in a suspension or debarment case referred under subparagraph (A), then the Inspector General (or the Inspector General’s designee) may suspend or debar a person from procurement or nonprocurement activities of the Federal Government in accordance with regulations implementing the suspension and debarment system of the Federal Government, including the Federal Acquisition Regulation and the Office of Management and Budget guidelines to agencies on governmentwide debarment and suspension (nonprocurement) in part 180 of title 2 of the Code of Federal Regulations. 
(ii)ExceptionIn exercising the authority provided under clause (i), the Inspector General (or the Inspector General’s designee) may, with respect to a particular contract, grant, or other procurement or nonprocurement activity, grant an exception that permits a person debarred or suspended pursuant to clause (i) to submit an offer for or be awarded the contract, grant, or other activity. If such an exception is granted, the Inspector General shall submit to the congressional committees described in subparagraph (G) a written notification and rationale for the exception.  
(G)Committees describedThe committees described in this subparagraph are the following: 
(i)The Committees on Foreign Affairs and on Oversight and Government Reform of the House of Representatives. 
(ii)The Committees on Foreign Relations and on Homeland Security and Governmental Affairs of the Senate.. 
(b)Definition of Interagency CommitteeSection 1229(m) of such Act (Public Law 110–181; 5 U.S.C. App.) is amended by adding at the end the following new paragraph: 
 
(3)Interagency Committee on Debarment and SuspensionThe term Interagency Committee on Debarment and Suspension or Interagency Committee means the committee constituted under sections 4 and 5 of Executive Order No. 12549. . 
(c)Deadline for publication of rulesThe Director of the Office of Management and Budget shall publish any interim final rules submitted to the Office to implement the amendments made by this Act in the Federal Register within 30 days after the date of submission.  
(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
3.Comptroller General study and report 
(a)StudyAfter the termination of the Office of Special Inspector General for Afghanistan Reconstruction under section 1229(o)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 380; 5 U.S.C. App.), the Comptroller General of the United States shall conduct a study on the authority and process provided under section 1229(g)(3) of such Act (as added by section 2 of this Act). 
(b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the study carried out under subsection (a), with such recommendations as the Comptroller General considers appropriate with respect to the suspension and debarment system of the Federal Government. 
 
